NUMBER 13-22-00464-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


          IN RE 7-ELEVEN, INC. AND LOUIE’S BACKYARD, INC.


                       On Petition for Writ of Mandamus.


                                       ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      By petition for writ of mandamus, relators 7-Eleven, Inc. and Louie’s Backyard, Inc.

contend that the trial court abused its discretion by denying their motions to designate

responsible third parties. See TEX. CIV. PRAC. & REM. CODE ANN. § 33.004. The Court

requests that the real parties in interest, Yomeida Longoria, Emmanuel Guerra, Maranda

Longoria, and Robert Cardenas, or any others whose interest would be directly affected

by the relief sought, file a response to the petition for writ of mandamus on or before the
expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.


                                                               PER CURIAM

Delivered and filed on the
11th day of October, 2022.




                                             2